 



Exhibit 10.1

February 8, 2005

Thomas M. Thees
        [* * *]

Dear Tom:

     It is my pleasure to confirm our offer to you to join MarketAxess Holdings
Inc. (the “Company”) with the title and in the capacity of Chief Operating
Officer. You will report to the Chief Executive Officer of the Company or as the
Board of Directors of the Company shall direct. Your employment date with the
Company will be February 8, 2005 (“Date of Hire”).

     Your base compensation will be Two Hundred Thousand Dollars ($200,000.00)
per annum, payable at such times as base compensation is paid to employees of
the Company. You will be guaranteed a bonus for the year ending December 31,
2005 in the amount of Six Hundred Thousand Dollars ($600,000.00) (“2005
Guaranteed Bonus”), provided you are employed with the Company on the payout
date. Your targeted bonus range for the year ending December 31, 2005 will be
Six Hundred Thousand Dollars ($600,000.00) to Nine Hundred Thousand Dollars
($900,000.00). Subject to the Company’s obligation in respect of the 2005
Guaranteed Bonus, the actual bonus amount payable to you for the year ending
December 31, 2005 will be in the sole discretion of the Company, based on your
performance and that of the Company.

     In the event your employment is terminated by the Company, prior to the
payout date of your bonus for 2005, for any reason other than (a) within six
(6) months following a Change of Control (as used in this offer letter, the term
“Change of Control” shall have the meaning given it in Article XII, Section 1.1
of the Company’s 2004 Stock Incentive Plan) or (b) termination by the Company
for Cause, which shall be defined as (i) insubordination, dishonesty, fraud,
incompetence, moral turpitude, gross negligence or willful misconduct, refusal
to perform your duties or responsibilities for any reason other than illness or
incapacity or materially unsatisfactory performance of your duties or
(ii) conviction of, or plea of guilty or nolo contendere to, either a crime
relating to the Company or any affiliate or any felony, you will be entitled to
the 2005 Guaranteed Bonus, which will be paid as soon as practical but no later
than ninety (90) days after your termination date.

     In the event your employment is terminated by the Company or its successor,
prior to the payout date of your bonus for 2006, other than for Cause and within
six (6) months following a Change of Control, you will be entitled to (a) any
portion of your 2005 and/or 2006 annual base compensation not yet paid, payable
at such times as base compensation is paid to employees of the Company or its
successor, (b) to the extent you are eligible for, and elect, COBRA continuation
coverage, the Company will pay your COBRA premium for so long as you continue to
receive such 2005 and/or 2006 base compensation payments, (c) the 2005
Guaranteed Bonus (if your termination date is prior to the payout date of your
bonus for 2005) and (d) a one-time bonus payment in the amount of Four Hundred
Thousand Dollars ($400,000). Bonus payments pursuant to this paragraph will be
made as soon as practical but no later than ninety (90) days after your
termination date.

 



--------------------------------------------------------------------------------



 



     Payments of base and bonus compensation will be net of all applicable taxes
and withholdings. Your entitlement to the payments and benefits described in
this offer letter in the event of involuntary termination of your employment
will be subject to your execution of a waiver and general release satisfactory
to the Company and your continued compliance with the terms and conditions of
the Employment Documents (as defined below).

     It will be recommended to the Compensation Committee of the Board of
Directors that you be granted three equity awards on your Date of Hire as
follows: (a) a stock option award to purchase Two Hundred Twenty-five Thousand
(225,000) shares of the Company’s common stock at the fair market value at the
time of the grant, which will vest over a three-year period beginning on the
grant date; (b) a restricted stock award of Ten Thousand (10,000) shares of the
Company’s common stock, which will be subject to performance-accelerated vesting
provisions approved by the Compensation Committee; and (c) a stock option award
to purchase Forty Thousand (40,000) shares of the Company’s common stock at the
fair market value at the time of grant, which will vest over a three-year period
beginning January 1, 2006. The vesting schedule and performance metrics, as
applicable, and other terms for each of these grants will be detailed in their
respective equity grant agreements. All grants are subject to and governed by
the provisions of the Company’s 2004 Stock Incentive Plan and their respective
agreements, and are subject to execution of the agreements by you and the
Company.

     You will be eligible to participate in the Company’s benefit plans,
currently including life, health, dental and disability insurance and an
unmatched 401(k) plan; provided that such benefit plan eligibility and
participation shall be subject to the terms and conditions of the Company’s
plans, policies and programs.

     Enclosed with this offer letter is various documentation that must be
completed and returned with this offer letter, including but not limited to an
Employment Application, a Confidentiality Agreement, and a Proprietary
Information and Non-Competition Agreement (collectively, the “Employment
Documents”), which are required of all the Company’s employees.

     This offer is subject to your eligibility to work in the United States, and
the Company’s satisfactory completion of a background check including
confirmation of prior employment, reference, criminal and credit verification
and a drug-screening test.

     Your employment shall be at-will, in that either you or the Company may
terminate your employment at any time for any or no reason.

     This offer is further subject to approval by the Board of Directors of the
Company.

     By executing this offer letter, you represent, warrant and covenant to and
with the Company that your acceptance of this offer and your performance of the
duties and responsibilities contemplated hereby do not and will not violate the
terms of any other agreement by which you are bound.

 



--------------------------------------------------------------------------------



 



     This offer letter and the Employment Documents set forth the terms and
conditions of your employment by the Company and supersede any and all prior
understandings, whether written or oral, regarding this matter.

     Please indicate your understanding and acceptance by executing the attached
copy of this offer letter and the enclosed Employment Documents and returning
them to me not later than Thursday, February 10, 2005. If you have any
questions, please feel free to contact Cordelia Boise at (212) 813-6320 or me at
(212) 813-6300.

Yours truly,
MarketAxess Holdings Inc.

/s/ Richard M. McVey



By:    Richard M. McVey     Chief Executive Officer

 

             
Accepted:
  /s/Thomas M. Thees   Date:   February   8  , 2005

           

  Thomas M. Thees        

 